  Case 2:20-cv-08403-ODW-PLA Document 32 Filed 12/08/20 Page 1 of 3 Page ID #:754




 1
                                                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   ABBOTT LABORATORIES,                                   CASE NO. 2:20-CV-08403-ODW-PLAX
12              Plaintiff,                                  ORDER OF PERMANENT INJUNCTION,
                                                            CONSENT DECREE, AND DISMISSAL
13         v.                                               WITH PREJUDICE
14   ABBOT GENETICS INC., et al.,
15              Defendants.
16

17

18

19 IT IS ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

20
     (1)        Before the Court is Plaintiff Abbott Laboratories’ (“Abbott”) complaint filed herein on
21

22 September 14, 2020 (the “Complaint”) against Defendants Abbot Genetics Inc. and Nana Yalley

23 (“Defendants”) alleging trademark infringement, trademark counterfeiting, cybersquatting and related

24 state law claims;

25

26

27

28
     CASE NO. 2:20-cv-08403-ODW-PLAx                                    ORDER OF PERMANENT INJUNCTION,
                                                            CONSENT DECREE, AND DISMISSAL WITH PREJUDICE
  Case 2:20-cv-08403-ODW-PLA Document 32 Filed 12/08/20 Page 2 of 3 Page ID #:755




     (2)    Without the taking of any testimony, the parties are willing to enter the following consent
 1

 2 judgment and order of injunction. On the basis of the materials submitted to the Court, the Court enters

 3 the following PERMANENT INJUNCTION to take effect immediately:

 4
     (3)    Defendants, their respective agents, employees, officers, directors and/or other representatives,
 5
     and those in privity with them or otherwise acting on their behalf, are permanently ENJOINED from:
 6

 7          (a)     Knowingly using any reproduction or colorable imitation of the trademarks owned by

 8 Abbott as set forth in Paragraph 27 of the Complaint, including the marks bearing registration numbers

 9 4,023,123; 3,842,268; and 3,842,269 (collectively, the “Abbott Trademarks”);

10
            (b)     Offering to sell, selling or causing to be sold any product in the United States that bears
11

12 the Abbott Trademarks or any mark confusingly similar thereto including the use of “Abbot” or

13 “Abbott”;

14
            (c)     Engaging in any other activity that infringes the Abbott Trademarks including infringing
15
     by manufacturing, producing, distributing, circulating, selling, marketing, offering for sale, advertising,
16
     promoting, displaying or otherwise disposing of any products, including, but not limited to, medical
17

18 devices or COVID-19 diagnostic testing kits and related merchandise, bearing any simulation,

19 reproduction, counterfeit, copy or colorable imitation of the Abbott Trademarks, including use of the

20 word “Abbot” or “Abbott”;

21
            (d)     Making any representation or using any false designation of origin or false description, or
22
     performing any act, which leads or is likely to lead the trade or public, or individual members thereof, to
23

24 believe that any products manufactured, distributed or sold by Defendants are in any manner associated

25 with, sponsored by or connected with Abbott, or are sold, manufactured, licensed, sponsored, approved

26 or authorized by Abbott;

27

28                                                       -2-
     CASE NO. 2:20-cv-08403-ODW-PLAx                        ORDER OF PERMANENT INJUNCTION,
                                                CONSENT DECREE, AND DISMISSAL WITH PREJUDICE
  Case 2:20-cv-08403-ODW-PLA Document 32 Filed 12/08/20 Page 3 of 3 Page ID #:756




            (e)     Using the domain name www.abbotgenetics.com, www.AGDiagnostix.com, or any other
 1

 2 domain name incorporating “Abbot,” “Abbott” or the Abbott Trademarks;

 3          (f)     Aiding, abetting, contributing to or otherwise assisting anyone from the acts enjoined by
 4
     this Order.
 5

 6 (4)      Defendants have agreed to, and are hereby ORDERED immediately to:

 7          (a)     transfer ownership and registration of the internet domains www.abbotgenetics.com and
 8
     www.AGDiagnostix.com to Abbott and;
 9
            (b)     Take all reasonable steps to remove any metatags associated with any Internet website
10

11 under Defendants’ possession, custody or control which contain any of the Abbott Trademarks or the

12 words Abbot or Abbott, and to cause to be removed from any Internet search engine or social media

13 handles or listing any use of Abbot, Abbott or the Abbott Trademarks.

14
     (5)    Except as adjudicated herein, all claims asserted by Abbott against Defendants shall hereby be
15
     dismissed with prejudice.
16

17 (6)      All parties shall pay their own legal fees and costs incurred in connection with this action.
18
     (7)    This Court shall retain continuing jurisdiction over the parties to enforce this injunction, consent
19
     decree, and order.
20

21 All dates and deadlines in this action are VACATED and taken off calendar.

22
     The Clerk of Court shall close this case.
23

24 IT IS SO ORDERED.

25 Dated this 8th day of December, 2020.
   Los Angeles, California
26
                                                   Otis D. Wright, II
27                                                 United States District Judge

28                                                      -3-
     CASE NO. 2:20-cv-08403-ODW-PLAx                         ORDER OF PERMANENT INJUNCTION,
                                                 CONSENT DECREE, AND DISMISSAL WITH PREJUDICE
